Citation Nr: 0313187	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  03-00 638	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the 
August 1989 decision of the Board of Veterans' Appeals 
(Board) which denied service connection for a right knee 
disability.  

(The issues of entitlement to a disability rating in excess 
of 30 percent for a left knee disability, a disability rating 
in excess of 20 percent for a low back disability, whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability, and a total compensation rating based on 
individual unemployability by reason of service-connected 
disabilities, will be the subject of a separate decision of 
the Board.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The moving party had active service from July 1979 to May 
1980.  

In a letter dated in November 2002, the moving party alleged 
CUE in an August 8, 1989, Board decision.  In January 2003, 
the Board wrote to the moving party, advising him of the 
statutory authority and citation to the Code of Federal 
Regulations for rules relating to CUE requests.  (38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400).  


FINDINGS OF FACT

1.  In an August 8, 1989, decision, the Board denied service 
connection for a right knee disability.  

2.  The moving party has not pointed to any specific error 
that would manifestly change the outcome of the August 1989 
Board decision.  


CONCLUSION OF LAW

The August 8, 1989, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 
7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Secretary of VA is subject to revision on 
grounds of clear and unmistakable error.  A request for 
review of the Board decision for CUE may be initiated by the 
Board of its own motion or by the claimant.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  If the evidence 
establishes this error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  The effective date for an 
award based on error under the provisions of 38 C.F.R. 
§ 3.105(a) is the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k) (2002).  

Under 38 U.S.C.A. § 7111, the Board has been granted for the 
first time the authority to revise or reverse the prior 
decision of the Board on the ground that it was based on CUE.  
A claim requesting review of a Board decision under the new 
statute may be filed at any time after the decision has been 
made.  This authority applies to any claim pending on or 
filed after the date of enactment of the statute, November 
21, 1997.  VAOPGCPREC 1-98, 63 Fed. Reg. 31,263 (1998).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  Case law concerning the 
adjudication of claims alleging CUE established prior to the 
enactment of § 7111 is reflected in these regulations.  

The motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

All final decisions of the Board are subject to review under 
§ 7111 except for those that have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues that have been decided subsequently by a court of 
competent jurisdiction.  38 C.F.R. § 20.1400(b) (2002).  
Decisions of the Board are final when issued.  38 C.F.R. 
§ 20.1100 (2002); see 38 U.S.C.A. §§ 7103(a), 7104(a) (West 
Supp. 2002).  For purposes of motions brought under § 7111, a 
final decision of the Board is defined as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401(a) (2002).  Under 38 U.S.C.A. § 7266 (West 1991), a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (Court) within 120 days 
from the date of mailing of notice of the decision, provided 
that a notice of disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans 
Judicial Review Act, Public Law No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  

The August 1989 decision of the Board was not appealable to 
the Court.  Thus, that decision became final.  

Under the regulations governing review of Board decisions for 
CUE, CUE is defined as "a very specific and rare kind of 
error, of fact or law.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied."  38 C.F.R. § 20.1403(a); see also 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) 
(defining CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts).  

Disagreement as to how the facts were weighed or evaluated 
does not implicate the question of CUE.  38 C.F.R. 
§ 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991) (mere misinterpretation of facts does not constitute 
CUE).  The Secretary's failure to fulfill the duty to assist 
the claimant with the development of his claim does not 
constitute CUE.  38 C.F.R. § 20.1403(d); see Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision being challenged, 
there has been a change in the interpretation of the statute 
or regulation.  38 C.F.R. § 20.1403(e).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal, which, had it not been made, 
would have manifestly changed the outcome of the 
adjudication.  In order for an adjudicatory error to rise to 
the level of CUE, it must be error "that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a); see also Kinnaman v. Derwinski, 4 Vet. App. 20, 
26 (1993) (error must be one that would have manifestly 
changed the outcome at the time that the error was made).  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of is not CUE.  38 C.F.R. 
§ 20.1403(c); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993) ("It [CUE] is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."); Russell v. Principi, 13 Vet. App. 310, 313 (1992) 
(errors that would not have changed the outcome are 
harmless).  Thus, in order to constitute CUE, an error must 
be one that is manifestly determinative of the outcome of the 
underlying claim.  

Review for CUE in a prior Board decision must be based on the 
record of the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b)(1); see also Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993) (subsequently-developed evidence may 
not be considered).  

The statutory "benefit of the doubt" rule, see 38 
U.S.C.A. § 5107 (West Supp. 2002) does not apply to a motion 
to revise a Board decision on the basis of CUE.  38 C.F.R. 
§ 20.1411(a).  

In this matter, the Board decision of August 8, 1989, is 
challenged for CUE on the basis that the veteran did not have 
a right knee disability prior to military service.  It is 
claimed that the service medical records do not contain any 
medical evidence dated prior to service proving the existence 
of a preexisting right knee disorder.  Also, it is asserted 
that the veteran has denied knowledge of indicating during 
service that he had a "trick knee" or any preexisting knee 
problem prior to service.  

Mere disputes as to how the Board evaluated the evidence are 
not CUE.  38 C.F.R. § 20.1402(d).  In the August 1989 
decision, the Board discussed the veteran's service records, 
to include his enlistment examination in July 1979, and 
August 1979 medical record referring to a history of a 
"trick" right knee, report of a February 1980 medical board, 
and the report of April 1980 physical evaluation board 
proceedings.  The Board discussed the moving party's problems 
with both knees during service and in the years following 
service.  Thus, the Board considered all relevant medical 
documents.  The undersigned notes that the medical board 
proceedings in February 1980 referred to the veteran's right 
knee problems existing prior to service.  The physical 
evaluation board in April 1980 also referred to the right 
knee condition having existed prior to service.  The Board 
determined in 1989 that the service medical records did not 
show objective evidence of a right knee injury having been 
sustained during service.  It also referred to a statement 
for clinical purposes in which the veteran referred to a 
history of a trick knee as being sufficient to rebut the 
presumption of soundness.  As for the concern that the 
veteran does not recall having made that statement, that 
statement in service is more credible because it is expected 
that contemporaneous information given in conjunction with 
treatment is inherently reliable in that it is based on 
history supplied by an individual seeking treatment and 
evaluation.  

The Board might have provided a more detailed discussion on 
the question of aggravation of the preexisting right knee 
disorder.  However, in questioning whether this failure 
manifestly changed the outcome, there is no showing that it 
would manifestly change the outcome of the Board's 1989 
decision.  Therefore, CUE is not found in the August 1989 
decision and the motion is denied.  38 C.F.R. § 20.1403(c).  

ORDER

CUE has not been shown in the Board's August 8, 1989, 
decision, and the motion for CUE is denied.  


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




